ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on February 24, 1970 (231 So.2d 844) quashing in part and affirming in part the order of the Criminal Court of Record for Dade County, Florida, in the above cause; and
WHEREAS, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 12, 1971 (250 So.2d 865) and mandate dated July 28, 1971, modified as indicated and otherwise approved this court’s judgment and remanded the cause for appropriate proceedings ;
NOW, THEREFORE, It is Ordered that the final order of this court heretofore issued in this cause on March 12, 1970 is withdrawn, the judgment of this court filed February 24, 1970 as modified by the opinion and judgment of the Supreme Court of Florida is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court where the opinion of this court is in conflict or inconsistent with the opinion and judgment of the Supreme Court of Florida, and the cause is remanded for appropriate proceedings as indicated. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).